Opinion by
Johnson, J.
At the trial it was stipulated that the issue and facts herein are similar in all material respects to those involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the merchandise consisting of 1 case of woodenware, number 3014, was not in fact imported. In accordance with stipulation of counsel and following the decision cited it was held that duty is not assessable upon the woodenware contained in case number 3014. The protest was sustained to this extent.